Citation Nr: 0302131	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  98-04 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1987 
to March 1988.  

In December 1997, the RO denied the veteran's claim for 
service connection for PTSD secondary to harassment.  In 
January 1998, the veteran indicated that her claim should 
have been for service connection for depression, not PTSD.  
The claim for depression was also denied and the veteran 
subsequently perfected this appeal.  The Board notes that 
throughout the course of this appeal the RO has considered 
entitlement to service connection for PTSD and for other 
forms of psychiatric disability, such as depression. 

In October 1999, the Board remanded this case for additional 
development.  In January 2002, the case was returned to the 
Board.  Pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002), the Board undertook further development by 
requesting a VA examination.  Upon completion of the 
examination, the veteran was provided a copy of the 
examination report and given an opportunity to respond.  See 
38 C.F.R. § 20.903 (2002).  The veteran responded and her 
statement has been associated with the claims folder. 


FINDINGS OF FACT

1.	VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.	The veteran has been variously diagnosed with dysthymic 
disorder, PTSD, and a personality disorder.

3.	The record does not include credible supporting evidence 
corroborating the occurrence of the veteran's claimed in-
service stressors.

4.	The preponderance of the evidence is against the claim 
that the veteran currently has a psychiatric disability, 
to include PTSD, which is related to her military service 
or events therein. 


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in or aggravated during active service.  38 U.S.C.A. § 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002); 38 C.F.R. 
§ 3.304(f) (1996), (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The December 1997 
rating decision, the January 1998 rating decision, the 
February 1998 statement of the case (SOC), the November 1998 
supplemental statement of the case (SSOC), and the November 
2001 SSOC collectively notified the veteran of the laws and 
regulations pertaining to service connection for a 
psychiatric disability, including PTSD.  These documents also 
advised the veteran of the evidence of record and of the 
reasons and bases for denial.  

Effective March 7, 2002 VA regulations were revised 
concerning the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for PTSD resulting from personal 
assault.  The Board acknowledges that this change in 
regulation was subsequent to the November 2001 SSOC.  The 
Board finds, however, that the veteran has been sufficiently 
apprised of the evidence that may be relevant to 
corroborating her claimed stressors.  In April 1997, the 
veteran was requested to provide information in support of 
her claim for PTSD secondary to a personal assault.  She was 
requested to identify any sources that may provide 
information concerning the incident, including any confidant 
such as a roommate, family member, chaplain, clergy or fellow 
service person.  She was also requested to identify evidence 
such as visits to a medical or counseling clinic without a 
specific diagnosis or ailment; sudden request for change in 
military occupational specialty (MOS) or duty assignment; 
increased use of leave without an immediate reason; changes 
in performance evaluations; episodes of depression, panic 
attacks or anxiety; increased or decreased use of 
prescription medication; increased use of over the counter 
medication; alcohol or substance abuse; disregard for 
military or civilian authority; obsessive behavior such as 
overeating or undereating; tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; and pregnancy tests around the time of the incident.  
The October 1999 Board remand informed the veteran that VA 
had established special evidentiary procedures for PTSD 
claims based on personal assault.  A June 2000 Decision 
Review Officer (DRO) conference report indicates the veteran 
was contacted for clarification of several points not 
necessarily covered by past evidence requests.  This included 
evidence of personal assault as outlined in M21-1, Parts III 
and VI.  It was noted that by the end of the conversation it 
appeared that all relevant past treatment records have been 
obtained.  Other possible sources of evidence were also 
discussed.  

In January 2001, the veteran was informed of the enactment of 
the VCAA.  She was specifically notified that it is VA's 
responsibility to develop all evidence in the custody of a 
federal department or agency if VA has been notified that 
these records exist.  Regarding private medical records, she 
was advised to complete the appropriate authorizations. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
Board notes that this case has been extensively developed.  
The claims folder contains the veteran's service medical and 
personnel records.  VA has also obtained social security 
records and medical records from various VA medical centers 
and the Vet Center.  The veteran has not identified 
additional records that need to be obtained.

In keeping with the duty to assist, the veteran was provided 
a VA examination in September 2002.  The veteran disputes the 
accuracy of this examination and claims the examiner should 
not be trusted with her assessment.  The Board has reviewed 
the examination and finds it to be adequate.  The examiner 
stated he reviewed the claims folder and medical file and he 
provided rationale for his diagnoses and opinions.  
Consequently, further examination is not necessary.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

In connection with examination for enlistment, the veteran 
underwent a psychiatric consultation in May 1987.  She 
reportedly had a recent abortion and wanted to enter the 
service right away.  The examiner noted that she was somewhat 
angry at having to see a psychiatrist.  Prior history 
including a driving under the influence (DUI) charge 2 1/2 
years ago, but the veteran denied that she was under the 
influence.  There was no evidence of hallucinations, 
delusions, paranoid trends, major mood disturbance, major 
disabling neurosis or overt psychosis.  Diagnosis was 
adjustment reaction of adult life.  Service medical records 
are negative for any further psychiatric complaints or 
treatment.  A February 1988 physical therapy note indicates 
that the veteran expressed a desire to separate from the 
military.  In March 1988, the veteran presented with 
complaints of neck problems.  She indicated that she was 
dissatisfied with the Army and was awaiting Chapter 11 
separation.  She appeared anxious and tearful during the 
interview.  Assessment included stress with secondary 
complaints of pain.  The veteran did not want a separation 
medical examination.  Her medical records were reviewed and 
it was determined that a separation examination was not 
required.  

Service personnel records do not indicate any favorable 
communications, recommendations, citations or awards.  The 
veteran was counseled on numerous occasions with respect to 
her conduct.  A February 4, 1988 general counseling form 
indicates that the veteran, a female bay leader, was 
counseled for drinking alcohol the night before an 
inspection.  She was specifically told by a non-commissioned 
officer (NCO) not to drink alcohol that night.  Counseling 
was discontinued when the veteran repeatedly ignored the "at 
ease" command.  Due to her blatant disrespect to a NCO and 
failure to follow instruction, it was requested that she be 
removed from her leadership position and that her civilian 
and off post pass be revoked indefinitely.  The veteran 
missed bed check on February 10, 1988 and linen turn in on 
February 11, 1988.  On February 12, 1988, the veteran was 
counseled regarding her deficient duty performance.  The 
veteran stated that she would go home no matter what and 
would take as many Article 15's as she could get for going 
home.  It was noted that she had lost all military bearing.  
The veteran was absent without leave (AWOL) from February 12, 
1988 to March 1, 1988. 

On March 2, 1988, the veteran went into a 2nd Lieutenant's 
office without permission and started saying someone had 
stolen something of hers.  She was noted to be belligerent 
and rude.  On March 7, 1988, the veteran was again counseled 
for failure to obey a lawful order.  Report indicated that 
her conduct was not to standards of the Army.  On March 8, 
1988, the veteran was counseled regarding her overall 
behavior and expressed a desire to get out of the Army.  A 
Chapter 11 discharge was recommended and approved.  

The veteran underwent a VA examination in March 1989 for 
headaches and back pain.  The veteran was noted to be 
depressed and hostile.  She wanted to have her Flexeril 
refilled and was upset when she was told this would have to 
be done through the outpatient department. 

The veteran was admitted to the VA medical center (VAMC) in 
Phoenix on April 5, 1991 with complaints of depression.  She 
reported no previous psychiatric hospitalizations or history 
of drug or alcohol abuse.  She has not been able to maintain 
a job since discharge and she feels sexually harassed in 
every job.  She claims she has been depressed since discharge 
from service.  Diagnosis was adjustment disorder with 
depressed mood. She underwent a psychiatric consultation and 
testing revealed significant anger, anxiety, depression, 
unstable mood, egocentric and dependent traits, and feelings 
of inadequacy and pessimism.  She was discharged on April 9, 
1991 with a diagnosis of dysthymia and adjustment disorder 
with mixed moods.  She was subsequently evaluated for 
admission to the day hospital program but was eventually 
discharged for lack of attendance.  

Records from VAMC Spokane indicate that in February 1997, the 
veteran reported a history of sexual trauma during active 
duty.  She was tearful and was referred to outreach.  In 
April 1997, the veteran presented with complaints of 
depression and anxiety.  Diagnosis was dysthymic disorder.  
The veteran was prescribed various medications.  Records 
through approximately July 1999 indicate the veteran received 
continued treatment for dysthymic disorder and substance 
abuse.  

Records from the Vet Center indicate that the veteran was 
seen in March 1995 with complaints of unemployment and 
homelessness.  In February 1997 she presented with complaints 
of being stressed.  Intake sheet indicated that her 
stepfather had recently died and that he wanted her to have 
sex with him.  The veteran reported that her father drank 
heavily.  She started drinking at age 13 and has had 2 DUI's.  
She used alcohol every week while in the military.  Her 
husband battered her while they were both under the 
influence.  Her father died when she was 7 years old.  She 
was sexually abused by her grandfather around 4 years of age 
and again by her mother's boyfriend.  The sexual abuse 
stopped when she was 9 years old.  

Regarding sexual trauma in the military, the veteran reported 
that her 1st Sergeant gave her a ride to the airport and he 
would not let her out of the car until she kissed him.  She 
also reported that she complained about an offensive cadence 
and that she was yelled at so close she could feel the spit. 

In May 1997, the veteran responded to the personal assault 
stressor letter.  She reported that during Christmas break, 
1st Sergeant T. offered to drive her to the airport.  He 
began coming on to her and forced her to give him a hug and a 
kiss.  This behavior made her feel violated.  She also 
complained about a cadence that she felt was demeaning to 
women and alleges that the next day 3 members of a Special 
Forces group yelled in her face and called her a tramp, slut, 
whore, etc.  She said her Sergeant witnessed the whole thing 
and after that she was written up continually regarding minor 
things.  She reported that she requested a change of 
assignment and that alcohol abuse increased considerably 
during this time.  She also reports that she went to 
Battalion Headquarters while intoxicated and demanded that 
she be discharged.  She denied having a pregnancy test or any 
tests for sexually transmitted diseases.  

In a June 1997 visit to the Vet Center, the veteran reported 
that after discharge she was sexually assaulted by 2 
different recruiters on several occasions.  She said one 
recruiter made sexually lewd comments and left explicit 
messages on her parent's answering machine.  Records indicate 
continued treatment at the Vet Center through approximately 
September 2000.
 
The veteran presented testimony at a regional office hearing 
in August 1998.  She reported that there were quite a few 
situations that caused her to go AWOL.  She said she really 
liked the service and that she was a bay leader and an 
excellent private.  She reported that her 1st Sergeant made 
advances that she did not reciprocate.  She disagreed with a 
military cadence and refused to sound off.  She also reports 
that she was raped one time but that she did not go to sick 
call or notify anyone.  She was written up for little 
offenses.  She indicates that she was a very good soldier 
until these events and that she eventually went AWOL because 
she could no longer take it.

A December 1998 statement from a sexual trauma counselor at 
the Vet Center indicates that the veteran has attended 
individual counseling sessions focused on providing her 
assistance in dealing with what appears to be extreme 
depression resulting from traumatic assault during active 
duty.  It was noted that the veteran is marginally functional 
at best.

Various excerpts from the veteran's vocational rehabilitation 
file indicate that the veteran had been involved with 
vocational rehabilitation attempts on several occasions.  The 
reports indicate that she attended school and attempted to 
work at different employers.  There was repeated evidence of 
interpersonal conflicts and attitude problems.

In February 1999, the veteran provided further details 
regarding the alleged assault.  She indicated that at the 
time of her original claim she was not able to talk about the 
assault.  She reported that shortly before Valentine's Day 
she had some time off and went to the riverwalk in San 
Antonio.  Three service members came up and invited her to go 
to a Japanese restaurant to drink saki.  She went to the 
bathroom and got sick.  One of the men took her back to the 
base.  They were sitting in a field when the guy pulled a 
knife and raped her.  She was afraid to report this to anyone 
and believes her performance deteriorated from that point on.  
She does not know the man's name.  She went AWOL 2 weeks 
later.  

In January 2000, the veteran was evaluated by F. Rosekrans, 
Ph.D. in connection with her application for supplemental 
security income (SSI) benefits.  She reported depression and 
low back pain.  She is currently in counseling at VA for rape 
issues and anger management.  Axis I diagnosis was dysthymic 
disorder and rule out undifferentiated somatoform disorder.  
Axis II diagnosis was personality disorder (antisocial, 
borderline characteristics) and alcohol dependence, sustained 
full remission.  

The veteran was admitted to VAMC Spokane on June 2, 2000 with 
complaints of increased depression.  Her friend/mentor had 
recently passed away.  Diagnosis included PTSD, complex, 
depressed; dysthymia; and history of alcohol and substance 
abuse.  She was discharged on June 5, 2000.  

An August 2000 addendum indicates that the veteran has never 
been thoroughly evaluated for PTSD, that is, no stressors 
meeting DSM-IV criteria A have been positively identified in 
her case.  It was noted that until a proper comprehensive 
clinical evaluation is completed, a diagnosis of PTSD is 
premature and therefore, the diagnosis was changed to major 
depressive disorder, recurrent, rule out PTSD.  

In September 2000, the veteran underwent the CAPS (clinician 
administered PTSD screen).  She endorsed the following 
stressors: rape in the military, held at knifepoint, rape and 
sexual molestation as a child, childhood neglect and physical 
abuse.  She reported that it was very difficult to disclose 
these traumatic experiences.  She described the rape in the 
Army as the straw that broke the camel's back.  According to 
the examiner, it appeared the veteran had PTSD secondary to 
victimization as a child and as an adult and she was accepted 
into the PTSD program. 

In August 2000, the veteran underwent evaluation by D. 
Pollack, Ph.D. in connection with her social security claim.  
She reported that her mother and stepfather physically abused 
her and that her grandfather and any person her mother was 
going to marry sexually abused her.  She claims her problems 
began in 1989 when she was raped at knifepoint.  The summary 
indicates that the veteran grew up under difficult 
circumstances, was physically and sexually abused as a child, 
and was drugged and raped in the military.  The report 
incorrectly states that the veteran spent 5 years in the 
Army.  Axis I diagnosis was somatoform disorder; 
polysubstance abuse, in remission; and PTSD.  Axis II 
diagnosis was antisocial personality disorder. 

In October 2000, the veteran was awarded social security 
benefits based primarily on a diagnosis of severe dysthymia 
plus a mixed personality disorder.  Recent records from VAMC 
Spokane indicate continued treatment through approximately 
October 2001 for PTSD, chronic and borderline personality 
disorder.  There is evidence of continued conflict with 
medical providers. 

The veteran underwent a VA psychiatric examination in 
September 2002.  The claims folder and medical file were 
reviewed prior to the interview.  The veteran was interviewed 
for approximately 1 hour and the examiner noted that she 
reported a history that in significant respects was at odds 
with the record.  He did not think she was a reliable 
historian.  

The veteran reported that she lives alone and survives on 
social security and VA disability compensation.  She reported 
that she was born in Alaska and raised in Arizona.  Her 
mother and father divorced when she was 7.  She characterized 
her grades as mostly C's and D's.  She endorsed the use of 
drugs and alcohol during adolescence.  She characterized her 
childhood as "fine," denying any history of abuse.  She 
indicated that her problems started in the military.  

The veteran reported that a bay leader raped her.  She can't 
remember his name but he was in Charlie Company.  She said 
they met at a movie and then went down to the boardwalk.  The 
man and 2 buddies took her to a Japanese restaurant where 
they had her drink saki.  She was extremely drunk and 
speculates she was given a date rape drug.  She recalls one 
of the individuals kissing her just before she vomited.  He 
subsequently pulled a knife.  She passed out and woke up with 
him on top of her.  She wanted to put this incident behind 
her but it resulted in a loss of care about her personal 
appearance and various disciplinary infractions that 
culminated in her going AWOL and being discharged.  She was 
uncertain of the date but asserted it was prior to 
Valentine's Day 1988.  

On the Personality Assessment Inventory (PAI) the veteran's 
responses yielded a profile of doubtful validity due to 
reporting extremely high levels of symptomatology and unusual 
combinations of symptoms.  The examiner noted that this 
pattern is most frequently seen in individuals attempting to 
feign major mental illness.  Given the results of her PAI, 
other testing was thought to be similarly compromised.  

Regarding the information requested by the Board, the 
examiner stated the following:

The overall picture is one of an 
individual who made a marginal adjustment 
prior to entering military service to the 
extent that there were a number of 
indications of behavior control problems, 
subjective unhappiness and family 
dysfunction that are frequently 
associated with psychiatric and 
psychosocial adjustment problems as an 
adult.  The veteran experienced abuse and 
neglect during childhood.  She reported 
alcohol and drug problems predating 
military service.  Based on her history, 
treatment notes contained in her C-file, 
psychological testing and information 
provided during the current assessment, 
[the veteran] exhibits longstanding 
characterological traits consistent with 
a borderline personality disorder 
diagnosis.  In addition, the veteran 
appears to meet diagnostic criteria for 
post-traumatic stress disorder most 
likely resulting from childhood abuse and 
retraumatization later in life.  The 
latter retraumatization may have taken 
place in the incident of sexual assault 
she recounted in the context of her 
marriage or in other events.  The veteran 
has a history of being an inconsistent 
informant regarding her history depending 
on the circumstances and there is 
insufficient information for the examiner 
to establish the factual accuracy of her 
claims.  She reports herself to have been 
a top recruit whose performance 
deteriorated markedly after the attempted 
rape she alleges.  If this self-
evaluation is considered to be accurate 
based on her military record, it would 
provide evidence in support of the 
claimed assault.  Such an assault would 
likely exacerbate what appears to be a 
pre-existing condition.  Whether or not 
the veteran was victimized in the 
military she was rendered vulnerable to 
further victimization in adulthood by her 
abusive childhood and longstanding 
alcohol problems.  Given this background 
the veteran is likely to have experienced 
problems with depression, labile mood, 
disrupted sleep and so on even in the 
absence of military sexual trauma.  Her 
longstanding characterological traits of 
idealizing and devaluing providers as 
well as a high degree of interpersonal 
suspiciousness makes it unlikely that she 
will persist in treatment long enough to 
make significant progress with her 
problems.  Her prognosis therefore, is 
considered to be guarded at best.

Axis I diagnosis was PTSD associated with trauma beginning in 
early childhood, and alcohol abuse in full sustained 
remission by self-report.  Axis II diagnosis was borderline 
personality disorder.  

The veteran disagrees with this evaluation.  She alleges that 
the examiner did not review the claims folder.  She reports 
that her mother and father never divorced, but that her 
father died when she was 7.  She indicates that she was not 
physically abused by her mother and stepfather and was not 
bothered by their drinking.  She says she was not raped by a 
bay leader, but that she was a female bay leader before the 
rape.  She says she did not have a longstanding alcohol 
problem and that she did not get involved with alcohol until 
after the rape and discharge.  She denied being traumatized 
by her childhood.  She remembers having fun as a child and 
enjoying life.  Her contention remains that her problems 
started in the military and she does not think the examiner 
should be trusted with her assessment.

Analysis

The veteran has been variously diagnosed with different 
psychiatric disabilities including PTSD and dysthymic 
disorder.  She has also been diagnosed with a personality 
disorder.  She contends her psychological problems are 
related to her military service.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Personality disorders are not diseases within the meaning of 
applicable legislation and service connection may not be 
granted for a personality disorder.  See 38 C.F.R. § 3.303(c) 
(2002).

A psychiatric disability other than PTSD was not diagnosed on 
the most recent VA examination.  It appears though that the 
veteran was recently granted social security benefits based 
primarily on a diagnosis of severe dysthymia.  Therefore, the 
Board will grant the veteran the benefit of the doubt and 
assume without conceding that she has a current diagnosis of 
an acquired psychiatric disability (other than PTSD).  
Service connection, however, requires that any such 
disability be related to the veteran's active service.  

Service medical records indicate that the veteran was 
diagnosed with an adjustment disorder prior to entry but was 
considered qualified for enlistment.  The veteran was noted 
to be tearful and anxious prior to discharge but there is no 
evidence of complaints or treatment for depression during 
service.  The first evidence of treatment for depression 
after service was in April 1991, approximately 3 years after 
service, when the veteran was hospitalized at VAMC Phoenix.  
Hospitalization at this time appeared to be related to 
various situational stressors.  

Regarding a nexus with military service, a statement from a 
sexual trauma counselor suggests that the veteran's extreme 
depression was related to traumatic assault during service.  
As discussed below, service records are negative for any such 
assault and its occurrence has not been corroborated.  
Accordingly, the Board does not find this opinion probative.  
The record does not contain competent medical evidence of a 
relationship between a current psychiatric disability (other 
than PTSD) and the veteran's active service.  Therefore, 
service connection is not warranted. 

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1996).

On June 18, 1999, and retroactive to March 7, 1997, that 
regulation was amended. Establishing service connection for 
PTSD currently requires: (1) medical evidence diagnosing 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2002); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  

Although the amendment to 38 C.F.R. § 3.304(f) occurred 
during the appeal period, the effective date of the amendment 
is March 7, 1997.  The veteran's original claim for PTSD was 
received at the RO on March 10, 1997.  The former and current 
regulations require virtually the same elements (a diagnosis 
of PTSD, a verifiable in-service stressor, and a nexus).  
Therefore, no further differentiation will be made in this 
case between both versions of the same regulation. 

Effective March 7, 2002, the regulation regarding PTSD was 
further revised.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2002); see also Patton v. 
West, 12 Vet. App. 272 (1999). 

The record contains a current diagnosis of PTSD related to 
childhood abuse and retraumatization later in life.  The VA 
examiner indicated that the latter retraumatization may have 
taken place in the incident of sexual assault the veteran 
recounted in the context of her marriage or in other events.  
It appears that elements 1 and 3 have been essentially 
satisfied.  Thus, the primary issue is whether the veteran's 
claimed stressors during active service can be corroborated.  
This is an adjudicatory question involving both consideration 
of the facts as presented and the credibility of the evidence 
contained in the instant record.

The veteran does not have any combat service and she has not 
alleged as such.  Therefore, a determination regarding 
whether the veteran engaged in combat is not necessary and 
applicable regulations will not be discussed.  Rather, the 
veteran's PTSD claim is based on sexual harassment and 
personal assault.  Service records are completely negative 
for any reports of harassment or of the claimed assault.  The 
veteran did not report the alleged rape to the police and did 
not go to the doctor.  

As indicated, evidence from other sources may be used to 
corroborate the veteran's reported stressors.  The veteran 
claims that she was an outstanding recruit until the rape 
(prior to Valentine's Day 1988) and other problems.  Service 
records indicate a brief period of service, approximately 6 
months.  On review, there is no evidence of the veteran 
having problems or being counseled until approximately 
February 4, 1988.  There were a number of counseling 
incidents in a short period of time and the veteran 
ultimately went AWOL.  Upon her return, she expressed a 
desire to leave military service.  This evidence is favorable 
in that it suggests a deterioration in work performance 
subsequent to the alleged harassment and rape.  

Notwithstanding, the Board has reviewed the entire record and 
in light of all of the evidence, does not find the veteran's 
disciplinary problems sufficient to corroborate her claimed 
stressors.  First, the Board doubts the veteran's 
credibility.  Since the original filing of her claim, the 
veteran's story with regard to her claimed stressors has 
evolved.  Initially she reported that she was sexually 
harassed in that her 1st Sergeant came on to her and that 
several Special Forces personnel called her derogatory names.  
Thereafter, the veteran reported sexual trauma in the 
military.  She did not provide significant details regarding 
the alleged rape until 1999.  The Board notes that details 
regarding the alleged rape have also changed during the 
course of this appeal.
 
Additionally, the Board finds various inconsistencies 
throughout the record.  On recent examination the veteran 
denied any childhood abuse and indicated that her childhood 
was fine.  However, the record is replete with evidence of 
childhood abuse.  On numerous occasions the veteran has 
reported both physical and sexual childhood abuse.  The 
veteran also indicated that she did not have any problems 
with drinking prior to the alleged incidents.  Service 
records indicate that she was charged with DUI prior to 
enlistment and there is evidence of counseling for drinking 
during service.  The intake sheet at the Vet Center indicates 
she started drinking at age 13 and that she drank weekly 
during her time in the military.  

Further, the VA examiner indicated that the veteran was an 
inconsistent informant depending on the circumstances and 
that there was insufficient information for him to establish 
the factual accuracy of her claims.  He did not find the 
veteran to be a reliable historian.  The VA examiner had the 
benefit of interviewing the veteran and of reviewing the 
entire claims folder and therefore, the Board finds his 
opinion to be highly probative.

The Board sympathizes with the veteran.  It appears she had 
problems before service and that she continues to struggle 
with significant psychiatric issues.  Notwithstanding, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a psychiatric disability, to 
include PTSD, and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (2002).









(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

